DETAILED ACTION
This Non-Final action is responsive to the application filed 7/13/2022 and IDS filed 7/13/2022 & 12/5/2022.

In the application Claims 1-20 are pending. Claims 21-200 are canceled. Claims 1, 15 and 20 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Acknowledgement is made to applicant’s claim for priority to PCT/IB2022/054401 filed 5/11/2022 which claims priority to provisional applications far back as 5/12/2021.



Drawings
The Drawings filed on 7/13/2022 have been approved.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2022 & 12/5/2022 has been entered, and considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seeman (U.S. Pub 2021/0279228, filed Apr. 5, 2018 and cited in the IDS dated 12/5/2022).
Regarding Independent claims 1, 15 and 20, Seeman discloses A non-transitory computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform operations for enabling users to alter website presentations based on selected web accessibility profiles, the operations comprising: 
displaying an accessibility graphical user interface (GUI) for a website, wherein the accessibility GUI includes a plurality of web accessibility profiles associated with differing disabilities (see Fig. 4B & paragraphs 44-49, discloses displaying an accessibility GUI that includes accessing profiles either existing or newly created having a name and corresponding disability type such as hearing impaired, seeing impaired, memory issues, cognitive disability); 
receiving a selection of one of the plurality of web accessibility profiles (see Fig. 4B & paragraphs 44-49, discloses selecting one of the profiles having an associated disability type); 
identifying a first predefined adjustment to a first website display parameter associated with the selected web accessibility profile (see paragraph 54, discloses an example of personalizing content for a user with a disability by modifying content in a webpage such as color coding using green and red based on their personalization profile which includes the disability type such as seeing impaired); 
initiating a first change in the first website display parameter based on the identified first predefined adjustment to thereby address a first aspect of the disability associated with the selected web accessibility profile (see paragraph 54, discloses an example of personalizing content for a user with a disability by modifying content in a webpage such as color coding using green and red based on their personalization profile which includes the disability type such as seeing impaired. In Fig 4C he depicts seeing impaired template having application of two attributes, one to contrast and another to text); 
identifying a second predefined adjustment to a second website display parameter associated with the selected web accessibility profile (see paragraph 53, discloses identifying a second adjustment by personalizing output messages of the website. In addition he provides examples of personalizing websites using profiles with the specified disability type (see paragraph 52). In Fig 4C he depicts seeing impaired template having application of two attributes, one to contrast and another to text); 
initiating a second change in the second website display parameter based on the identified second predefined adjustment to thereby address a second aspect of the disability associated with the selected web accessibility profile (see paragraph 53, discloses identifying a second adjustment by personalizing output messages of the website); and 
wherein initiating the first change and the second change is configured to transform a presentation of the website to conform with needs of a user having the disability associated with the selected web accessibility profile (see paragraph 53, discloses identifying a second adjustment by personalizing output messages of the website). 

Regarding Dependent claim 2, with dependency of claim 1, Seeman discloses wherein the operations are executed in a browser session upon receiving a script from a remote server (see paragraphs 27-28, including the explanation provided in the Independent claim).

Regarding Dependent claim 3, with dependency of claim 1, Seeman discloses wherein the plurality of web accessibility profiles includes at least two of: an epilepsy-safe profile, a vision impaired profile, a cognitive disability profile, and an ADHD friendly profile and the transformed presentation differs from a default website presentation (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 4, with dependency of claim 1, Seeman discloses wherein the first display parameter and the second display parameter are selected from a group including: content scaling, readable font, highlight titles, highlight links, text magnifier, font size, line height, letter spacing, align center, align left, align right, contrast, monochrome, saturation, text colors, title colors, background color, mute sounds, hide images, read mode, reading guide, stop animation, highlight hover, and cursor appearance (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 5, with dependency of claim 1, Seeman discloses wherein at least one of the first predefined adjustment and the second predefined adjustment are determined based on previously collected data (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 6, with dependency of claim 5, Seeman discloses wherein the previously collected data is associated with a specific user that selected the web accessibility profile (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 7, with dependency of claim 5, Seeman discloses wherein the previously collected data is associated with multiple users having the disability associated with the selected web accessibility profile (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 8, with dependency of claim 1, Seeman discloses wherein at least one of the first predefined adjustment and the second predefined adjustment are determined based on a Web Content Accessibility Guideline (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 9, with dependency of claim 1, Seeman discloses wherein the first predefined adjustment is associated with a binary value, and the second predefined adjustment is associated with a range value (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 10, with dependency of claim 1, Seeman discloses wherein the operations further include identifying a third predefined adjustment to a third website display parameter associated with the selected web accessibility profile, and initiating a third change in the third website display parameter based on the identified third predefined adjustment to thereby address a third aspect of the disability associated with the selected web accessibility profile (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 11, with dependency of claim 1, Seeman discloses wherein the operations further include displaying in the accessibility GUI graphical elements for customizing the selected web accessibility profile; upon initiating the first and second changes, receiving input indicative of a desired change in at least one of the first and second website display parameters; and adjusting the at least one of the first and second website display parameters based on the input to implement the desired change (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 12, with dependency of claim 1, Seeman discloses wherein the operations further include upon initiating the first and second changes associated with a first selected web accessibility profile, receiving a selection of a second web accessibility profile different from the first selected web accessibility profile; reverting values of the first and second website display parameters to default values; and initiating at least one additional change to transform the presentation of the website to conform with needs of a user having the disability associated with the second web accessibility profile (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 13, with dependency of claim 1, Seeman discloses wherein the operations further include upon initiating the first and second changes associated with a first selected web accessibility profile, receiving a selection of a second web accessibility profile different from the first selected web accessibility profile; and initiating at least one additional change to transform the presentation of the website to conform with needs of a user having disabilities associated with both the first selected web accessibility profile and the second web accessibility profile (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 14, with dependency of claim 1, Seeman discloses wherein the operations further include causing the web accessibility profile selection to be stored to thereby enable accessibility of the user during a future browsing session without reselection of the web accessibility profile (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 16, with dependency of claim 15, Seeman discloses wherein when the selected web accessibility profile is a vision impairment profile, the first website display parameter is a content scaling parameter, and the second website display parameter is a saturation parameter, and the method further includes adjusting the content scaling parameter in a website code to increase content scaling and adjusting the saturation parameter in the website code to increase display intensity (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 17, with dependency of claim 15, Seeman discloses wherein, when the selected web accessibility profile is a cognitive disability profile, the first website display parameter is a highlight titles parameter, and the second website display parameter is a highlight actionable objects parameter, and the method further includes detecting titles and actionable objects associated with the website and highlighting on a user session basis the detected titles and actionable objects (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 18, with dependency of claim 15, Seeman discloses wherein, when the selected web accessibility profile is an epilepsy-safe profile, the first website display parameter is a saturation parameter, and the second website display parameter is a stop animation parameter, and the method further includes adjusting the saturation parameter in a website code to decrease display intensity and executing a command in the website code to limit movement on a display (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

Regarding Dependent claim 19, with dependency of claim 15, Seeman discloses wherein, when the selected web accessibility profile is an ADHD friendly profile, the first website display parameter is a content scaling parameter, and the second website display parameter is a stop animation parameter, and the method further includes adjusting the content scaling parameter in a website code to increase content scaling and executing a command in the website code to limit movement on a display (see Fig. 4B & paragraphs 44-49, including the explanation provided in the Independent claim).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
12/15/2022